DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-10, 12-13, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2005 0241188) in view of Nissenbaum (US 4516336).
Regarding claim 1, Yun teaches a pet footwear article (fig. 19) comprising: 
a sole (fig. 19, sole 16); 
an upper (fig. 19, shoe wall 14) formed at least partly of fabric (para [0038], the shoe wall 14 comprises canvas, nylon or polytetrafluoroethylene) and having a top edge defining a top opening for receiving a paw of a pet and a lower edge being joined to the sole (fig.19), 
the upper comprising a vamp portion and a shaft portion, the vamp portion having the lower edge and being joined to the sole and the shaft portion extending upwardly from the vamp portion to the top opening (annotated fig 19 below), 
the vamp portion being sized and shaped to provide a snug fit to the paw of the pet and the shaft portion being sized and shaped to provide a snug fit about a lower leg region of the pet (fig. 19, a canine footwear 10 is configured to protect the dog foot); and 
a set of a plurality of elastic bands (fig. 19, elastic bands 74) extending laterally about the upper and configured to provide a compressive force to the upper, the set of elastic bands including: 
a first subset of the set of elastic bands extending circumferentially about the shaft portion and a second subset of the set of elastic bands extending along the vamp portion, the second subset including one or more of the elastic bands (fig. 19, there are three elastic bands 74, it seems to be one elastic band on the shaft portion and two elastic bands on the vamp portion).

    PNG
    media_image1.png
    550
    544
    media_image1.png
    Greyscale

Yun does not clearly teach the first subset including a plurality of the elastic bands forming a plurality of rows of elastic bands spaced from each other along a length of the shaft portion. However, in the same field of endeavor, Nissenbaum teaches a plurality of the elastic bands (fig. 1, bands 34, 38, 40, 42 and 36) forming a plurality of rows of elastic bands spaced from each other along a length of the shaft portion (fig. 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the footwear of Yun with a plurality of rows of elastic bands spaced from each other along a length of the shaft portion as taught by Nissenbaum in order to provide snug support of the footwear on the user’s leg (Nissenbaum, lines 60-63).
Regarding claim 2, the modified footwear Yun-Nissenbaum does not teach the set of elastic bands are sewn onto an inner surface of the upper. However, Nissenbaum teaches an elastic band is sewn onto an inner surface of the upper (fig. 11, column 3, lines 50-54). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified footwear Yun-Nissenbaum with the teaching of Nissenbaum that the elastic band is sewn onto an inner surface of the upper for the benefit of attaching or incorporating the elastic bands to the upper.
Regarding claim 3, the modified footwear Yun-Nissenbaum teaches the elastic bands are sewn with a zigzag stitching pattern (Yun, fig. 19).
Regarding claim 4, the modified footwear Yun-Nissenbaum does not teach the sewing of the set of elastic bands to the upper causes a shirring to the fabric. However, Nissenbaum teaches the elastic bands are attached to the upper by sewing (column 3, line 54) which cause a shirring to the fabric (figs. 1-7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the elastic bands of the modified footwear Yun-Nissenbaum with the teachings of Nissenbaum that sewing of the set of elastic bands to the upper causes a shirring to the fabric for the benefit of providing a snugly fit to the footwear (Nissenbaum, column 4, lines 1-6).
Regarding claim 7, the modified footwear Yun-Nissenbaum teaches the vamp portion and the shaft portion of the upper is formed of a monolithic piece of fabric (Yun, fig. 19, the same material as the shoe wall 14).
Regarding claim 9, the modified footwear Yun-Nissenbaum does not teach each of the elastic bands of the first subset are oriented parallel to the top opening. However, Nissenbaum teaches each of the elastic bands of the first subset are oriented parallel to the top opening (Nissenbaum, fig. 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified footwear of Yun-Nissenbaum with the teaching of Nissenbaum that each of the elastic bands of the first subset are oriented parallel to the top opening in order to provide snug support of the footwear on the user’s leg (Nissenbaum, lines 60-63).
Regarding claim 10, the modified footwear Yun- Nissenbaum does not teach the second subset of one or more elastic bands overlaps with the sole. However, Nissenbaum teaches the second subset of one or more elastic bands (fig. 1, band 32) overlaps with the sole (fig. 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified footwear of Yun-Nissenbaum with the teaching of Nissenbaum that the second subset of one or more elastic bands overlaps with the sole for the benefit of providing an adjustability of the footwear for various sizes and shapes (Nissenbaum, column 3, lines 17-21).
Regarding claim 12, the modified footwear Yun-Nissenbaum teaches the shaft portion comprises: 
first and second frontal edges defining a frontal opening extending from the top edge of the upper along a front of the shaft portion to the vamp portion (Yun, fig. 19, para [0055], the footwear 10 includes a front zipper, separate pieces of compressible material 72 are positioned one either side of the zipper, then the footwear comprises a first and a second frontal edges defining a frontal opening); and
a fastener mechanism (zipper) configured for selectively closing the frontal opening (Yun, fig. 19). 
Regarding claim 13, the modified footwear Yun-Nissenbaum does not teach the fastener mechanism is a hook and loop fastener. However, Yun teaches the elongate opening includes a zipper 26, however, other mechanisms to open and close the elongate opening are used in other embodiments; examples of such mechanisms include snaps, buttons, clips and hook-and-loop type fasteners (para [0041]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper in fig 19 of the modified footwear Yun-Nissenbaum with the hook and loop type fasteners for the benefit of opening and closing the elongate opening. 
Regarding claim 15, the modified footwear Yun-Nissenbaum teaches the elastic band of the second subset extends from a lower end of the frontal opening of the shaft portion (Yun, fig. 19, the second subset at the vamp portion of the frontal opening). The modified footwear Yun-Nissenbaum does not teach the elastic band of the second subset extends to the sole. However, Nissenbaum teches the elastic band (fig. 1, band 32) extends to the sole (fig. 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified footwear of Yun-Nissenbaum with the teaching of Nissenbaum that the second subset of one or more elastic bands extends to the sole for the benefit of providing an adjustability of the footwear for various sizes and shapes (Nissenbaum, column 3, lines 17-21).
	Regarding claim 17, the modified footwear Yun-Nissenbaum teaches the fabric of the upper is a stretch fabric (Yun, para [0038], the shoe wall 14 comprises a flexible porous material such as nylon).
	Regarding claim 18, Yun teaches a method for causing a pet to wear a pet footwear article, the method comprising: 
providing the pet footwear article (fig. 19), the pet footwear article having a sole (fig. 19, sole 16), an upper (fig. 19, shoe wall 14) formed at least partly of fabric (para [0038], the shoe wall 14 comprises canvas, nylon or polytetrafluoroethylene) and having a vamp portion and a shaft portion, the vamp portion having a lower edge being joined to the sole and the shaft portion extending upwardly from the vamp portion and having a top opening (annotated fig. 19 above), a frontal opening and a fastener mechanism for selectively closing the frontal opening (para [0055], the footwear 10 includes a front zipper, separate pieces of compressible material 72 are positioned one either side of the zipper), the pet footwear article further having a plurality of elastic bands (fig. 19, elastic bands 74) extending laterally about the upper (fig. 19), 
the set of elastic bands including: a first subset of the set of elastic bands extending circumferentially about the shaft portion and a second subset of the set of elastic bands extending along the vamp portion, the second subset including one or more of the elastic bands (fig. 19, there are three elastic bands 74, it seems to be one elastic band on the shaft portion and two elastic bands on the vamp portion).
unfastening the fastener mechanism (zipper) to cause opening of the frontal opening of the shaft portion; 
inserting the paw of the pet into the pet footwear article via the top opening and the frontal opening of the shaft portion (fig. 19), whereby the paw is supported on the sole; and 
fastening the fastener mechanism (zipper) to cause closing of the frontal opening, whereby the elastic bands (fig. 19, elastic bands 74) extend in their stretched state about the paw and a leg of the pet to provide a compressive force onto the paw and the leg (para [0056], the elastic bands 74 cause the shoe wall 14 to more closely fit against the dog’s foot and the canine footwear 10).
Yun does not clearly teach the first subset including a plurality of the elastic bands forming a plurality of rows of elastic bands spaced from each other along a length of the shaft portion. However, in the same field of endeavor, Nissenbaum teaches a plurality of the elastic bands (fig. 1, bands 34, 38, 40, 42 and 36) forming a plurality of rows of elastic bands spaced from each other along a length of the shaft portion (fig. 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the footwear of Yun with a plurality of rows of elastic bands spaced from each other along a length of the shaft portion as taught by Nissenbaum in order to provide snug support of the footwear on the user’s leg (Nissenbaum, lines 60-63).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2005 0241188) and Nissenbaum (US 4516336) as applied to claim 1 above, and further in view of Harris (US 20070044343).
Regarding claim 11, the modified footwear Yun- Nissenbaum does not teach the one or more elastic bands of the second subset each have an end terminating at the sole. However, in the same field of endeavor, Harris teaches the elastic band 70 is positioned across the metatarsal region in a direction extending from one edge of the sole to the other edge of the sole (para [0025]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second subset of elastic bands of the modified footwear Yun-Nissenbaum extending from one edge of the sole to the other edge of the sole as taught by Harris for the benefit of gathering excess material and providing a snug fit to the shoe (Harris, para [0025]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2005 0241188) and Nissenbaum (US 4516336) as applied to claim 12 above, and further in view of Krottinger (US 20070039566).
Regarding claim 14, the modified footwear Yun-Nissenbaum does not teach each one of the plurality of rows of elastic bands extends from the first front edge along a circumference of the shaft to the second frontal edge. However, in the same field of endeavor, Krottinger teaches an elastic band 50 extends from the first front edge along a circumference of the shaft to the second front edge (figs. 3-4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first subset of elastic bands of the modified footwear Yun-Nissenbaum extending from the first frontal edge along a circumference of the shaft to the second frontal edge as taught by Krottinger for the benefit of providing expansion and contraction of the sidewall of the back section around the lower leg as the dog’s foot is properly positioned within the shoe (Krottinger, para [0033]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yun (US 2005 0241188) and Nissenbaum (US 4516336) as applied to claims 1 and 18 above, and further in view of LeCompte (US 20070039289).
Regarding claim 16, the modified footwear Yun-Nissenbaum does not teach a height of the shaft portion is adjustable by cutting a top portion of the shaft portion, wherein a finish of the top edge of the shaft portion prior to the cutting and a finish of the top edge of the shaft portion after the cutting is substantially the same. However, in the same field of endeavor, LeCompte teaches the pet boot comprises a plurality of substantially concentric score indicia 81 as a means to trim hoof boot of a trimmable material (figs. 1-2, para [0077]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the dog boot of the modified footwear Yun-Nissenbaum with the method of trimming the upper of LeCompte for the benefit of providing properly fit structures of varying sizes (LeCompte, para [0077]).
Regarding claim 19, the modified footwear Yun-Nissenbaum teaches the height of the shoe wall is adjustable (Yun, para [0046]). The modified footwear Yun-Nissenbaum does not teach prior to inserting the paw into the pet footwear article, cutting a top portion of the shaft portion to adjust a height of the shaft portion in accordance with a length of the leg of the pet. However, LeCompte teaches the pet boot comprises a plurality of substantially concentric score indicia 81 as a means to trim hoof boot of a trimmable material (figs. 1-2, para [0077]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the dog boot of the modified footwear Yun-Nissenbaum with the method of trimming the upper of LeCompte for the benefit of providing properly fit structures of varying sizes (LeCompte, para [0077]).

Response to Arguments
Applicant’s arguments filed 06/30/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732